Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada JP 06220390. As stated in the International Search Report mailed 29 January, 2019, Yamada anticipates claims 1-7 and 14. As stated in the International Preliminary Report on Patentability issued 28 April 2020; Yamada discloses:
A water-based ink composition for a ballpoint pen as disclosed in example 1 comprising water, a coloring agent carbon black, and a copolymer obtained by copolymerization of 10 parts methacrylic acid, 15 parts ethyl methacrylate, and 15 parts methyl methacrylates as claimed. Yamada additionally discloses in example 2 a water-based ballpoint pen comprising water, a coloring agent phthalocyanine blue; and a copolymer obtained by copolymerization of 10 parts acrylic acid, 15 parts butyl methacrylate, and 15 parts ethyl methacrylates and a water-based ballpoint pen equipped with these inks.
Regarding claim 14, Yamada disclosed a ballpoint pen as stated in the Title. 
Regarding claims 2-7, As stated in the International Search Report mailed 29 January, 2019, and in the International Preliminary Report on Patentability issued 28 April 2020; Yamada anticipates claims 1-7 and 14. In the submitted English Abstract and in the attached Derwent Abstract Yamada discloses the copolymer to have a molecular weight range which overlaps the claimed ranged, the use of a methyl group and several weight ratios. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP 06220390 in view of Denda 2015/0191602. As stated in the International Preliminary Report on Patentability issued 28 April 2020; Yamada discloses: A water-based ink composition for a ballpoint pen as disclosed in examples 1 and 2 substantially as claimed but does not disclose a surfactant. However, Denda teaches another water-based ink composition as taught in paragraph 9 having a silicone-based surfactant with a 0.01 to 3.0 mass% based on the total mass of the composition as taught in paragraph 61 or an acetylene bond surfactant as taught in paragraph 84 for the purpose of improving the permeability and wettability of the ink. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the ink of Yamada with a silicone-based surfactant as claimed and as, for example, taught by Denda in order to improve the permeability and wettability of the ink.
Regarding claim 10, parent claim 8 is written in the alternative, wherein the claim may include either a silicone or an acetylene surfactant and Denda teaches the alternative of a silicone surfactant as claimed wherein claim 10 is further defining an alternative which is not necessarily claimed.
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP 06220390 in view of Mammen et al. 2004/0121129. As stated in the International Preliminary Report on Patentability issued 28 April 2020; Yamada discloses: A water-based ink composition for a ballpoint pen as disclosed in examples 1 and 2 substantially as claimed but does not disclose a surfactant. However, Mammen teaches another water-based ink composition as taught in the Abstract and paragraph 6 having a silicone-based surfactant with a mass average molecular weight of the silicone-based surfactant is 1000 to 2,500 as taught in paragraph 18, which range average is entirely within the claimed average range for the purpose of improving surface tension characteristics. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the ink of Yamada with a silicone-based surfactant as claimed and as, for example, taught by Mammen in order to improve surface tension characteristics.
Regarding claim 10, parent claim 8 is written in the alternative, wherein the claim may include either a silicone or an acetylene surfactant and Mammen teaches the alternative of a silicone surfactant as claimed wherein claim 10 is further defining an alternative which is not necessarily claimed.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada JP 06220390 in view of Shibahashi et al. 2006/0053975. As stated in the International Preliminary Report on Patentability issued 28 April 2020; Yamada discloses: A water-based ink composition for a ballpoint pen as disclosed in examples 1 and 2 substantially as claimed but does not disclose the use of organic resin particles or dextrin. However, Shibahashi teaches another water-based ink composition or a ballpoint pen as taught in the paragraphs 80, 84 and 43 having the addition of organic resin particles as taught on paragraphs 137, 145 and 153 and dextrin as taught on paragraph 94 for the purpose of adding color pigments to the ink and to control ink viscosity. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the ink of Yamada with organic resin particles and dextrin as claimed and as, for example, taught by Shibahashi in order to adding color pigments to the ink and to control ink viscosity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-4314653 and JP-63-207681 teach other water based ink compositions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754